Case 4:19-cv-13200-MFL-EAS ECF No. 22, PageID.883 Filed 03/31/21 Page 1 of 11




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

LATONYA S. SCOTT,

      Plaintiff,                                  Case No. 19-cv-13200
                                                  Hon. Matthew F. Leitman
v.

ANDREW SAUL,

     Defendant.
__________________________________________________________________/

ORDER (1) OVERRULING PLAINTIFF’S OBJECTIONS (ECF No. 21) TO
  REPORT AND RECOMMENDATION (ECF No. 19); (2) GRANTING
 DEFENDANT’S MOTION FOR SUMMARY JUDGMENT (ECF No. 18);
    AND (3) DENYING PLAINTIFF’S MOTION FOR SUMMARY
                  JUDGMENT (ECF No. 16)

      In this action, Plaintiff Latonya S. Scott challenges the denial of her

application for disability insurance benefits under the Social Security Act. (See

Compl., ECF No. 1.) Both Scott and Defendant Andrew Saul, the Commissioner of

Social Security, filed motions for summary judgment. (See Mots., ECF Nos. 16, 18.)

The assigned Magistrate Judge then issued a Report and Recommendation in which

she recommended that the Court deny Scott’s motion and grant the Commissioner’s

motion (the “R&R”). (See R&R, ECF No. 19).

      Scott has now filed timely objections to the R&R. (See Objections, ECF No.

21.) The Court has reviewed Scott’s objections and concludes that they do not

entitled her to relief. Therefore, for the reasons explained below, the Court

                                        1
Case 4:19-cv-13200-MFL-EAS ECF No. 22, PageID.884 Filed 03/31/21 Page 2 of 11




OVERRULES Scott’s Objections, DENIES her motion for summary judgment,

and GRANTS the Commissioner’s motion.

                                         I

                                        A

      On October 11, 2016, Scott applied for disability insurance benefits under the

Social Security Act. (See ECF No. 12-5, PageID.220-221.) Scott claimed that she

was disabled and entitled to benefits due to, among other things, degenerative disc

disease, migraines, depression, and anxiety. (See ECF No. 12-3, PageID.125-126.)

The Social Security Administration denied her application on January 10, 2017. (See

ECF No. 12-4, PageID.145-149.)

      After the Social Security Administration denied Scott’s application, she

sought a hearing on that decision before an Administrative Law Judge (the “ALJ”).

That hearing was held on September 19, 2016. Both Scott and a vocational expert

testified at the hearing. (See ALJ Hr’g Tr., ECF No. 12-2, PageID.65-105.) Scott

testified, among other things, that she suffers from severe back pain and that the

medications she takes for her back pain and other conditions “make[] her sleepy.”

(Id., PageID.83.)

      The ALJ issued a written decision denying Scott’s application for benefits on

October 1, 2018 (the “ALJ’s Decision”). (See ALJ’s Decision, ECF No. 12-2,

PageID.50-60.) The ALJ first determined that Scott suffered from the following

                                         2
Case 4:19-cv-13200-MFL-EAS ECF No. 22, PageID.885 Filed 03/31/21 Page 3 of 11




severe impairments: “major depressive disorder; disorder of the right shoulder

(tendinosis of the right upper extremity and subacromial spur with right mid trapezial

muscle spasm/trigger point) with myofascial muscle pain, subacromial bursitis, and

AC joint injury, cervical radiculopathy, and arthritis of the right AC joint;

osteoarthritis of the knees; [] a history of degenerative disc disease[;] and asthma.”

(Id., PageID.53.) The ALJ then found that Scott did “not have an impairment or

combination of impairments that meets or medically listed impairments in 20 CFR

Part 404, Subpart P, Appendix 1.” (Id.) For instance, the ALJ explained that Scott

had failed to demonstrate that she suffered from a “disorder of the spine” as defined

in Listing 1.04(A). (Id.) Next, the ALJ concluded that Scott had the residual

functional capacity (“RFC”) to perform “sedentary work” with certain restrictions.

(Id., PageID.54-58.) Finally, after adopting the sedentary-work RFC, the ALJ found

that “given [Scott’s] age, education, work experience, and [RFC], there [were] jobs

that exist in significant numbers in the national economy that [she could] perform.”

(Id., PageID.59-60.) The ALJ therefore concluded that Scott was “not disabled” and

not entitled to benefits. (Id., PageID.60.)

      Scott appealed the ALJ’s Decision to the Appeals Council, but that body

denied review. (See id., PageID.36.)




                                              3
Case 4:19-cv-13200-MFL-EAS ECF No. 22, PageID.886 Filed 03/31/21 Page 4 of 11




                                         B

        On October 31, 2019, Scott filed this action seeking judicial review of the

administrative decision denying her application for benefits. (See Compl., ECF No.

1.) Scott and the Commissioner then filed cross-motions for summary judgment.

(See Scott Mot., ECF No. 16; Comm’r Mot., ECF No. 18.)

        In Scott’s motion, she argued, among other things, that the ALJ erred when

she (1) determined that Scott’s back impairments did not meet or equal the

requirements of Listing 1.04(A) (see Scott Mot., ECF No. 16, PageID.813-815) and

(2) “did not seriously consider [Scott’s] testimony that her medications have side

effects resulting in the need for her to take a nap during the day” (id., PageID.820-

821).

        The assigned Magistrate Judge issued a report and recommendation on the

parties’ cross-motions on February 16, 2021. (See R&R, ECF No. 19.)              The

Magistrate Judge recommended granting the Commissioner’s motion and denying

Scott’s motion. (See id.) The Magistrate Judge first rejected Scott’s argument that

the ALJ erred when she found that Scott’s impairments did not meet or equal Listing

1.04(A). (See id., PageID.859-863.) The Magistrate Judge explained that Scott had

“failed to point to specific evidence that would support a finding that her

impairments me[t] or equal[ed] Listing 1.04, and she ha[d] thus failed to show




                                         4
Case 4:19-cv-13200-MFL-EAS ECF No. 22, PageID.887 Filed 03/31/21 Page 5 of 11




reversible error” in the ALJ’s determination with respect to Listing 1.04(A). (Id.,

PageID.863.)

      The Magistrate Judge then turned to Scott’s argument that the ALJ erred when

she declined to credit her (Scott’s) testimony that her medications made her sleepy

and required her to nap during the day. (See id., PageID.867-869.) The Magistrate

Judge rejected this argument and concluded that Scott had “failed to show that she

required a more restrictive RFC because of medication side effects.” (Id.,

PageID.869.)

                                         II

      Scott filed her objections to the R&R on March 22, 2021. (See Objections,

ECF No. 21.) The Court will address each objection in turn below.

                                          A

      In Scott’s first objection, Scott argues that the Magistrate Judge erroneously

concluded that she (Scott) had failed to identify sufficient evidence that her back

impairments met or equaled Listing 1.04(A). (See Obj., ECF No. 21, PageID.877-

878.) She initially asserts in this objection that “it is not clear whether the ALJ

properly considered [her] medical records with respect to lumbar radiculopathy.”

(Id., PageID.878.) But Scott has not shown that her medical records relating to

lumbar radiculopathy satisfy Listing 1.04(A), and thus she has failed to establish any

prejudice from the ALJ’s alleged failure to consider the records.

                                          5
Case 4:19-cv-13200-MFL-EAS ECF No. 22, PageID.888 Filed 03/31/21 Page 6 of 11




      “For a claimant to show that [her] impairment matches a listing, it must meet

all of the specified medical criteria. An impairment that manifests only some of those

criteria, no matter how severely, does not qualify.” Sullivan v. Zebley, 493 U.S. 521,

530 (1990) (emphasis in original). And a “clamant bears the burden of proof” to

show that she satisfies all of the listed criteria. Wilson v. Comm’r of Soc. Sec., 378

F.3d 541, 548 (6th Cir. 2004).

      Turning to the specific listing at issue here, Listing 1.04(A) provides as

follows:

             Disorders of the spine (e.g., herniated nucleus pulposus,
             spinal arachnoiditis, spinal stenosis, osteoarthritis,
             degenerative disc disease, facet arthritis, vertebral
             fracture), resulting in compromise of a nerve root
             (including the cauda equina) or the spinal cord. With:
             Evidence of nerve root compression characterized by
             neuro-anatomic distribution of pain, limitation of motion
             of the spine, motor loss (atrophy with associated muscle
             weakness or muscle weakness) accompanied by sensory
             or reflex loss and, if there is involvement of the lower back,
             positive straight-leg raising test (sitting and supine)[.]

20 C.F.R. Pt. 404, Subpt. P, App. 1 § 1.04(A) (emphasis added).

      Scott has not identified sufficient medical records showing that her back

impairment involving lumbar radiculopathy meets or equals all of the criteria in

Listing 1.04(A). More specifically, she has not pointed to any evidence in her

medical records that she had a positive straight-leg raise test in both the supine and

sitting positions. That is fatal to her claim relating to lumbar radiculopathy because

                                           6
Case 4:19-cv-13200-MFL-EAS ECF No. 22, PageID.889 Filed 03/31/21 Page 7 of 11




where, as here, “a claimant alleges disability involving the low back, Listing 1.04A

is not satisfied unless there is also evidence of positive straight-leg raising tests in

both the sitting and supine position.” Palaghe v. Comm’r of Soc. Sec., 2016 WL

1714733, at *14 (E.D. Mich. Apr. 28, 2016) (collecting cases); O’Brien v. Comm’r

of Soc. Sec., 819 F. App’x 409, (6th Cir. 2020) (concluding that “substantial

evidence support[ed] the ALJ’s conclusion that [the plaintiff’s] impairments [did]

not meet or exceed” Listing 1.04(A) because, among other things, “there was no

evidence of positive straight-leg raising tests in both the sitting and supine

positions”); Kallenbach v. Berryhill, 766 F. App’x 518, (9th Cir. 2019) (concluding

that plaintiff had failed to satisfy all of the requirements of Listing 1.04(A) where

the record did not include evidence of “both types of straight-leg testing”). Because

Scott has failed to demonstrate that her medical records establish that her back

impairment involving lumbar radiculopathy meets or exceeds all of the criteria in

Listing 1.04(A), she is not entitled to relief on the ground that the ALJ failed to

consider the records.

      Next, Scott notes that after the hearing, she “provided another MRI [to the

ALJ] which show[ed] compression of the ventral cord,” and she appears to argue

that the ALJ failed to properly review and/or consider that MRI. (Obj., ECF No. 21,

PageID.879.) But the ALJ did consider that MRI, and he sufficiently explained why

it did not show that Scott was disabled. He explained that while the MRI “confirmed

                                           7
Case 4:19-cv-13200-MFL-EAS ECF No. 22, PageID.890 Filed 03/31/21 Page 8 of 11




multilevel degenerative disc disease,” it “indicated only mild/minimal compression

of the ventral cord,” “the cord demonstrated normal caliber and strength

throughout,” and the MRI showed “no evidence of narrowing or stenosis and all the

noted adjectives used to describe the changes were minimal.” (ALJ’s Decision, ECF

No. 12-2, PageID.56.) Thus, Scott has not persuaded the Court that she is entitled

to relief on the ground that the ALJ failed to properly evaluate this MRI.

      Finally, Scott directs the Court to a series of medical records that, she says,

establish that she has, among other things, “compression,” “numbness and tingling,”

and “significant levels of pain” due to her back injury. (Obj., ECF No. 21,

PageID.878.) It is not exactly clear what Scott is trying to establish through her

citation to these records. It may be that Scott is trying to show that she has satisfied

Listing 1.04(A) based on impairments involving areas of her back other than her

lower back. But as the Commissioner accurately points out, most of these citations

are to her self-reports of pain, are not based on objective medical testing or

evaluation, and they are therefore insufficient to satisfy all of the criteria of Listing

1.04(A). (See Comm’r Mot., ECF No. 18, PageID.837-839.) Moreover, Scott has

failed to sufficiently explain how her medical records, as a whole, support a finding

that she satisfied all of the criteria in Listing 1.04(A). Therefore, for all of these

reasons, and all of the reasons persuasively explained by the Commissioner in his




                                           8
Case 4:19-cv-13200-MFL-EAS ECF No. 22, PageID.891 Filed 03/31/21 Page 9 of 11




Motion for Summary Judgment (see id.), Scott has failed to show that her back

ailments meet or equal all of the criteria in Listing 1.04(A).

      For all of these reasons, Scott’s first objection is OVERRULED.

                                            B

      In Scott’s second objection, she argues that “the ALJ erred in dismissing

evidence” of side effects from her medications. (Obj., ECF No. 21, PageID.881.) As

described above, Scott testified at the hearing before the ALJ that her medications

“make[] her sleepy.” (ALJ Hr’g Tr., ECF No. 12-2, PageID.83.) The ALJ declined

to credit that testimony, and did not include a rest-related restriction in the RFC,

because she found that Scott’s claims about these side effects were “not consistent

with the medical records.” (ALJ’s Decision, ECF No. 12-2, PageID.56.) Scott insists

that conclusion was erroneous.

      Scott has not persuaded the Court that the ALJ erred when she concluded that

the medical evidence did not support Scott’s claim that the side effects of her

medications required her to nap during the day. In her objections, Scott cites to three

“records” that “support[] the side effects [she] alleges.” (Id., PageID.880.)        The

Court has reviewed the “records” and concludes that they do not support her claimed

side effects. The first record is not a medical record at all – it is merely a citation to

Scott’s testimony before the ALJ. (See ECF No. 12-2, PageID.83.) That “record”

does not provide any additional evidence supporting Scott’s assertion that her

                                            9
Case 4:19-cv-13200-MFL-EAS ECF No. 22, PageID.892 Filed 03/31/21 Page 10 of 11




medications make her sleepy. The second record is a medical assessment that

included the following notation: “The patient continue [sic] on hydrocodone with

acetaminophen. Her pain is medically controlled. She was advised not to operate

heavy equipment including while at the work place while taking this medication that

can cause sedation.” (ECF No. 12-7, PageID.315.) But this generic warning about

the use of heavy machinery does not speak to how the medication actually affected

Scott. Nor does it suggest that the medication would require her to nap during the

day. Moreover, as the Commissioner accurately points out, the ALJ accounted for

Scott’s inability to use heavy machinery in her RFC. (See Comm’r Mot., ECF No.

18, PageID.849.)    Finally, Scott identifies a medical record that reflected that in

October 2016, Scott told her doctor that her gabapentin medication was “making her

fatigued.” (ECF No. 12-9, PageID.560.) But this record does not indicate that Scott

was so fatigued by the gabapentin that she was unable to work and/or needed to nap

during the day. Moreover, this same medical record indicates that the dosage of her

gabapentin had been adjusted so that she took more of the medication at night instead

of during the day. (See id., PageID.563.) Thus, none of these citations, individually

or collectively, persuades the Court that the ALJ ignored evidence that the side

effects from Scott’s medications rendered her unable to work. Accordingly, for all

of the reasons stated above, and all of the reasons stated in the corresponding section




                                          10
Case 4:19-cv-13200-MFL-EAS ECF No. 22, PageID.893 Filed 03/31/21 Page 11 of 11




of the Commissioner’s Motion for Summary Judgment (see Comm’r Mot., ECF No.

18, PageID.847-851), Scott’s second objection is OVERRULED.

                                       III

      For all of the reasons explained above, Scott’s objections to the R&R (ECF

No. 21) are OVERRULED. Scott’s motion for summary judgment (ECF No. 16)

is DENIED and the Commissioner’s motion for summary judgment (ECF No. 18)

is GRANTED.

      IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE
Dated: March 31, 2021


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on March 31, 2021, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       11
